Citation Nr: 1719777	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran perfected an appeal as to the issue of entitlement to service connection for hypertension.  See October 2011 VA Form 9.  In a December 2013 rating decision, the RO granted service connection for hypertension associated with diabetes mellitus type 2 with accompanying erectile dysfunction.  See the December 2013 rating decision.  As such, this issue is considered to be resolved and no longer on appeal.  

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.

Service Connection for Tinnitus

Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For certain chronic disorders, including organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R.
§ 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2016).  When the fact of chronicity in service is not adequately supported, presumed service connection may established by a showing of continuity of symptomatology after discharge.  See 38 C.F.R. § 3.303(b) (2016).  Tinnitus is an "organic disease of the nervous system" within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  Section 1154(b) can be used only to determine that a particular disease or injury was incurred or aggravated in service, not to link that disease or injury etiologically to the current disorder.  See Kessel v. West, 13 Vet. App. 9 (1999).

The Board must consider the competency, credibility, and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving the issue will be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has provided competent and credible lay statements of having tinnitus.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation.")  Moreover, the Veteran has been diagnosed with tinnitus, as reflected in the September 2009 VA examination report.  The Veteran maintains that he was exposed to loud noise during service.  He states that he fired an M-16 regularly, threw a large number of grenades, was once near a rocket that exploded, controlled his boat from above two diesel engines that constantly roared, and was in the water on one occasion when a grenade was thrown into the water by the crew of another vessel.  See Veteran's notice of disagreement of October 2011.  He asserts that he has had constant bilateral ringing in the ears since military service and that it became progressively worse in the 20 years before 2009, especially 2006.  He attributes his tinnitus to his military noise exposure.  See the September 2009 VA examination report.  

The Veteran's service treatment records do not show any reference to, or complaint of tinnitus.  The Veteran's separation examination of November 1969 indicates normal hearing based on a whisper test.  See VA examination report of September 2009.  However, service personnel records reflect that the Veteran had active duty service in the Republic of Vietnam.  His military occupational specialty was assault boat coxswain.  See DD Form 214; Veteran's statement of February 2014.  The Veteran stated the following:  "[d]uring my 13 months of patrolling, I went on hundreds of patrols.  We were always out on the river, and it was difficult to . . . report to the medical corpsmen when there was a medical problem.  In addition there was an ethic of 'sucking it up,' and that is why my medical files don't show a great deal."  See Veteran's notice of disagreement of October 2011.  His reported noise exposure is consistent with the circumstances, conditions, or hardship of his combat service, and the Veteran has credibly testified as to noise exposure, the Board finds that the Veteran was exposed to harmful noise during service.  See 38 U.S.C.A. § 1154 (2016).

The question remains whether there is a nexus, or link between the current shown tinnitus and the Veteran's military service.  The Veteran underwent a VA examination of his hearing in September 2009.  The VA medical examiner provided a negative nexus opinion as to the Veteran's claimed bilateral hearing loss and tinnitus.  The examiner's rationale with respect to tinnitus was that the Veteran's separation examination showed normal hearing and that there was "no evidence to establish chronicity or continuity of care" since service.  He also cited a medical text for the principle that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."

The Veteran's private doctor stated that it is "very possible" that the Veteran's tinnitus at least partly results from his in-service noise exposure, but that "at this point age related hearing loss may also be a part of the hearing loss configuration."  See January 2014 record of Dr. S. H.

The September 2009 VA examiner did not address the Veteran's noise exposure resulting from his MOS in the rationale.  The September 2009 VA examiner based his opinion on the absence of documentation of tinnitus in the service treatment records and audiometric data.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA examination was inadequate because the examiner failed to comment on the Veteran's report of an in-service injury and relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The Board thus finds the opinion of the VA examiner to be of reduced probative value.  

The Veteran has credibly asserted that relevant symptoms have continued since service.  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that symptoms of tinnitus were continuous since service separation under 38 C.F.R. § 3.303 (b).  Therefore, resolving any doubt in the Veteran's favor, service connection for the Veteran's tinnitus is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  See Veteran's claim of December 2008.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

A September 2009 VA audiological examination for hearing did not indicate a hearing loss disability for VA purposes.  A private audiological examination of January 2014; however, shows that the Veteran has a current bilateral hearing loss disability.  The Veteran has auditory thresholds of 30, 30, 20, 20, and 35 decibels in the right ear, and auditory thresholds of 25, 25, 20, 20, and 45 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  See January 2014 record of Dr. S. H.  These audiological findings represent a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  Service connection may be granted as to a current disability arising at any time during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's private doctor has stated that it is "very possible" that the Veteran's hearing loss "is at least partly a result of his past military noise exposure," but she also determined that "at this point age related hearing loss may also be a part of the hearing loss configuration."  See January 2014 record of Dr. S. H.  The equivocal opinion offered by the Veteran's private treating doctor does not sufficiently link the Veteran's current bilateral hearing loss disability to service.  The factually accurate, fully articulated, sound reasoning for a conclusion gives probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although the September 2009 VA examination report found that the Veteran did not have a hearing loss disability under 38 C.F.R. § 3.385, the examiner nonetheless provided a nexus opinion as to the Veteran's sensorineural hearing loss above 4000 Hz.  The Board finds the opinion to be inadequate because it relates only to the high-frequency hearing loss shown at that time, and not to the hearing loss at lower frequencies that was subsequently shown upon private examination in January 2014.

Furthermore, the negative VA examination opinion is based on a finding of normal hearing at separation from service.  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Even when there is no evidence of a veteran's hearing disability until many years after separation from service, the evidence can sufficiently demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his or her current hearing-loss disability.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). 

The VA examiner stated that there was "no evidence to establish chronicity or continuity of care."  However, non-expert evidence can be competent if provided by a layperson who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here the Veteran is competent to give his account of the onset of hearing loss during service and continuous symptoms following service.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Therefore the Board will request an additional examination and medical opinion that addresses the Veteran's specific account of the onset of hearing loss during service and recurring symptoms of the disability to the present.  


Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and his representative to obtain the names and addresses of all medical care providers who treated him for hearing loss.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these providers are of record.

2. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.  A report should be prepared and associated with the Veteran's VA claims folder.

Based on the review and the physical examination, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's current bilateral hearing loss disability is related to his service, including his credible report of noise exposure during service.  The examiner should evaluate whether there is a medically sound basis for attributing the Veteran's hearing disability to noise exposure during service.  The examiner should address the Veteran's report of a continuity of hearing loss since discharge from service.

A rationale for all opinions expressed must be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


